Citation Nr: 0303274	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  94-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, and from August 1986 to August 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which established service connection for 
residuals of a right wrist injury, effective from August 2, 
1992, and assigned this disability a zero percent rating.  
The rating was subsequently increased to 10 percent effective 
from August 2, 1992.

The veteran testified before the undersigned member of the 
Board in June 1997.  A copy of the transcript of this hearing 
is of record.  This case has been before the Board three 
times previously, in October 1997, January 1999, and March 
2000.  The present issue was remanded each time for further 
development, including obtaining additional records and 
affording the veteran opportunity for further examination.  
The Board has reviewed the record and finds that the RO has 
complied with the development requested.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's service-connected right wrist disability is 
principally manifested by complaints of pain, weakness, and 
numbness in his fingers; limited motion of the wrist; and by 
X-ray evidence of scapholunate dissociation, radio-carpal 
joint space narrowing, and degenerative changes in the wrist 
joint.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for residuals of right wrist injury have not been 
satisfied.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show a right 
wrist injury with pain and swelling in the dorsum of the 
hand.  X-ray results showed a 5 millimeter scapholunate gap.  
Subsequent records show continuing treatment with profiles 
for severe sprain and torn ligaments in the right wrist.  
Further X-ray results show an impression of interosseous 
ligament rupture permitting opacification of the carpal-
metacarpal joints.  These records indicate that the veteran 
is right handed.  His reports of medical history and 
examination at discharge reveal findings of bone deformity 
with a history of scapholunate dissociation in the right 
wrist with recommended surgical correction.  The veteran was 
released from service as of August 1, 1992.

The veteran was accorded an examination for disability 
evaluation purposes by VA in December 1992.  The examination 
report showed complaints of pain in the right wrist but no 
limitation of motion.  The examiner observed the right wrist 
to be slightly thicker than the left.  Range of motion was 
normal without restriction, measuring 70 degrees extension 
and 80 degrees flexion, 45 degrees ulnar deviation and 20 
degrees radial deviation.  However, the examiner noted slight 
discomfort with ulnar deviation.  Strength was found to be 
within normal limits and vigorous.  There was no evidence of 
atrophy, the Tinel Sign was negative, and all fingers were 
mobile without restriction or weakness.  Results of X-rays 
reflected faint calcification of the dorsal to carpal bones 
of uncertain significant but may be along an extensor tendon.  
No other abnormality was noted.  The examiner diagnosed right 
wrist arthralgia without functional abnormality, and X-ray 
evidence of faint dorsal calcification likely the residual of 
old "burned out" tendinitis.

Service connection was originally granted for a right wrist 
disability by a rating decision dated in July 1993.  A 
noncompensable evaluation was assigned under Diagnostic Code 
5024-5215.

In April 1994, the veteran testified before a local hearing 
officer sitting at the RO.  He averred that he experiences 
pain and limitation of motion in the right wrist, with loss 
of strength.  The hearing officer observed that the veteran 
wore a splint, and the veteran testified that it had been 
prescribed by his VA physician, who noted the presence of 
arthritis and severed ligaments.  He noted that the physician 
discussed surgery as an option, but the veteran hesitated to 
have the surgery because it would have the effect of fusing 
his wrist without certainty that the surgery would cure the 
problem.

In May 1994, the RO issued a rating decision granting a 10 
percent evaluation for the right wrist disability, effective 
August 2, 1992, which is day after he was discharged from 
active duty.  The 10 percent evaluation has been confirmed 
and continued to the present.

The veteran has stated that his symptoms have worsened, and 
argues that a higher evaluation is warranted.  In June 1997, 
he testified before the undersigned member of the Board, 
noting that experienced difficulty working with tools, such 
as screwdrivers, using his right hand, and that he felt 
discomfort any time he had to exert force with his wrist.  He 
testified he had to wrap his wrist and that he received 
private and VA treatment for his right wrist condition.

As noted above, the Board remanded the case for further 
development in October 1997, including affording the veteran 
an examination to determine the nature and extent of his 
right wrist disability.

In March 1998, the veteran underwent further examination.  
The report shows complaints of chronic pain, swelling, 
decreased range of motion, and increased pain and flare-ups 
with activity.  The examiner recorded objective findings of 
mild joint swelling, particularly along the radial side, 
crepitance, and range of motion measuring 60 degrees 
dorsiflexion, 50 degrees palmer flexion, 10 degrees radial 
deviation, and 15 degrees ulnar deviation.  The examiner 
noted increased pain with resistance to flexion and extension 
and determined that a loss of 15 degrees should be 
calculated, reducing dorsiflexion and palmer flexion to 45 
and 35 degrees, respectively.  Strength was found to be 5 of 
5, and neurovascular findings were within normal limits.  The 
examiner noted the veteran worse a right wrist brace.  X-ray 
results revealed degenerative changes of the right wrist.  
The examiner diagnosed scapholunate interosseous ligament 
rupture with degenerative changes and restricted motion in 
the right wrist.

An examination report dated in July 2002 is also of record 
and reflects complaints of decreased grip strength, weakness, 
pain, numbness in his hand, and increased pain upon activity.  
The examiner reported objective observations of minimal 
tenderness over the radio-carpal side of the joint with 
reduction in wrist strength, particular on extension, of 4 
over 5.  Neurovascular findings were normal.  Range of right 
wrist motion measured 75 degrees dorsiflexion, 65 degrees 
palmer flexion, 10 degrees radial deviation, and 10 degrees 
ulnar deviation.  The examiner again noted increased pain 
upon motion, particularly upon resisting motion in 
dorsiflexion and palmer flexion planes and opined that range 
of motion ought to be reduced to 65 degrees dorsiflexion and 
55 degrees palmer flexion in consideration.  Results of 
X-rays revealed scapholunate dissociation persisted with 
evidence of old triquetral fracture and radio-carpal joint 
space narrowing.  There were no other acute bony 
abnormalities.  The examiner diagnosed post-traumatic 
degenerative arthritis of the right wrist secondary to 
rupture of the scapholunate ligament.

As noted above, the Board remanded this case again in January 
1999 and March 2000, for further development, particularly to 
obtain identified private medical records and to afford the 
veteran another chance to identify any information or 
evidence that was not already of record.  The record shows 
that VA and private medical records were obtained.  These 
records reflect complaints of and treatment for a right wrist 
disability, with prescribed medication, referral to physical 
therapy and discussion of surgical repair, and observations 
of guarding and clicking without swelling or effusion, and 
pain upon motion.  Results of X-rays showed scapholunate 
disassociation with sclerotic and proliferative marginal 
changes consistent with a chronic condition and mild 
degenerative changes at the articulation of the lunate in the 
triquetrum, and possible mild rotary subluxation of the 
scaphoid.

Analysis.  Service-connected disabilities are rated in 
accordance with the VA's Schedule for Rating disabilities 
(Schedule).  The ratings are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2002). When rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.

The RO has evaluated the veteran's residuals of right wrist 
injury under 5024-5215, for tenosynovitis evaluated based on 
the limitation of the affected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.27, 4.71a, Diagnostic Code 
5024.  

The record clearly establishes X-ray findings of degenerative 
arthritis in the right wrist joint, with objective findings 
of limited and painful motion.  Hence, a 10 percent 
evaluation is appropriately assigned for impairment of the 
major hand under Diagnostic Code 5024-5215.  This is the 
highest evaluation afforded under Diagnostic Code 5215 based 
on limitation of motion of the wrist.  Under this code, a 
rating of 10 percent is warranted where dorsiflexion is less 
that 15 degrees; a 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  The 
veteran is right-handed, but under Code 5215, the same rating 
applies regardless of whether the injured extremity is 
dominant.  Because the veteran is evaluated as 10 percent 
disabled, which is the maximum disability rating available 
under Code 5215, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 
(1997) (holding that, if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

The criteria of Diagnostic Code 5003, which pertains to 
degenerative arthritis, dictates that degenerative arthritis 
is to be evaluated under the appropriate diagnostic codes for 
the specific joint or joints involved.  Thus application of 
Diagnostic Code 5003 cannot afford the veteran a higher 
disability rating for his right wrist disability.

A higher evaluation could be afforded under Diagnostic Code 
5214, for favorable ankylosis of the wrist with range of 
motion restricted to 20 to 30 degrees dorsiflexion.  However, 
the medical evidence of record does not establish that the 
required findings are present.  First, the medical evidence 
does not reflect that the veteran's right wrist is fused, by 
disease or surgery.  Rather, the evidence of record shows 
that the veteran has, thus far, refused surgery to fuse his 
wrist.  Second, the medical evidence demonstrates that he has 
range of right wrist motion, albeit limited, of zero to 45 
degrees dorsiflexion and zero to 35 degrees palmer flexion at 
its most restricted.

Higher evaluations could be warranted under for wrist and 
forearm impairment under Diagnostic Codes 5205 through 5213, 
which govern ankylosis of the elbow, and limitation of motion 
of the forearm and elbow, nonunion of the radius and ulna, 
impairment of the radius and ulna, and impairment of 
supination and pronation.  However, as detailed fully above, 
the medical evidence simply does not show that the veteran 
yet experiences these symptoms as manifestations of his 
service connected right wrist injury residuals.

Moreover, the Board has considered whether it is appropriate 
to assign a separate, compensable evaluation for 
manifestations of degenerative changes in the right wrist, in 
addition to the limitation of motion manifested.  The 
provisions of 38 C.F.R. § 4.14 provide that evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided.  See also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  However, the evaluation granted the 
veteran for his right wrist impairment under Diagnostic Code 
5024-5214 contemplates, as discussed above, limited, painful 
motion in the wrist, crepitance, and weakness, as directed 
under Diagnostic Code 5024.  Therefore, in the present case, 
the assignment of an additional evaluation for clinical 
findings of degenerative arthritis would be in violation of 
38 C.F.R. § 4.14.

The Board has considered whether the assignment of "stepped 
ratings" is appropriate but finds that the RO's assignment 
of the 10 percent evaluation from the effective date of the 
grant of service connection is appropriate, particularly when 
considering the severity of the disorder as evidenced by the 
service medical records prior to the veteran's discharge, VA 
and private treatment records throughout the period under 
consideration, and the VA examinations discussed above.  See 
Fenderson, supra.

The Board concurs with the RO that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing that 
the veteran's service-connected right wrist disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated impairment associated with the right wrist 
disorder such as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  The final regulations implementing 
the VCAA were published on August 29, 2001, and they apply 
any claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  The 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by letters dated in March 2002, and in March and 
October 2000; and by a February 1994 statement of the case 
and subsequent supplemental statements of the case.  In 
particular, the August 2002 supplemental statement of the 
case summarized the evidence received, and the March 2002 
development letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  In March 2002, the veteran informed the RO that 
he had no new information or evidence to submit, other than 
that which had already been identified.  He advised that the 
results of magnetic resonance imaging he had done pertained 
to his knees and spine, and that his private treating 
facility had no new information.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO obtained copies of all identified treatment 
records, and VA examinations.  In addition, the veteran 
responded to requests for information, providing statements.  
He also testified before the RO hearing officer and the 
undersigned member of the Board.  Moreover, the Board notes 
that the case was remanded three times for further 
development, including obtaining private medical records and 
proffering the veteran further examinations.  A review of the 
record reveals that this development has been accomplished.  
Private medical records identified by the veteran have been 
obtained, and the veteran has noted that no other evidence or 
information has yet to be obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA.


ORDER

An evaluation higher than 10 percent for the residuals of 
right wrist injury with X-ray evidence of dorsal 
calcification in the dominant hand is denied.


_______________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

